Simmons, C. J.

According to the principle laid down by this court in the cases of Cleghorn v. Johnson, 69 Ga. 369, and Wimberly v. Mansfield, 70 Ga. 783, there was no error upon the trial of a claim case in refusing to admit in evidence in behalf of the claimant, Who was claiming as the head of a family under an alleged homestead, an established copy of proceedings to set the same apart, it appearing that the order establishing such copy was granted by the ordinary while the claim case was pending and without notice to the plaintiff in execution.

Judgment affirmed.